DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/8/21 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In published paragraph [0090], “FIG. 170” should be corrected.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, ‘conform’ should be ‘is configured to conform’ to clearly recite the relationship between the housing and the body cavity.
In claim 29, line 3, ‘the electromagnetic field’ lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dukesherer et al (US Pub 2005/0085715 –cited by applicant as EP 1523951).
Re claims 1, 23, 25: Dukesherer discloses a patient tracking device for insertion into a body cavity (Figure 8; see device 111 within a body cavity) comprising:
a flexible conformable sensor housing defining a sensor cavity within the housing comprising a sensor cavity therein, wherein the housing conforms to the body cavity when inserted therein and being formed of a flexible, resilient and conformable material 
an electromagnetic sensor disposed within sensor cavity of the housing, wherein the housing automatically transforms its shape to conform to a body cavity to fix the housing and sensor in relative to the patient in a non-invasive manner [[0086, 0087, 0091; see sensor 113, 114 within the housing that conforms automatically].
Dukesherer also discloses a method of forming a patient tracking device comprising: forming a sensor cavity within a flexible conformable housing sized to fit within a body cavity (see Figure 8 with device 111); inserting an electromagnetic sensor within the sensor cavity [0086, 0087, 0091; see the sensor positioned within the housing]; and retaining the electromagnetic sensor within the sensor cavity [0087; see the sensors used to determine motion as they are retained in the sensor cavity].
Re claims 2, 3: A handle comprising string coupled to the housing for removing the housing from the body cavity [0093; see the wired configuration wherein the wire comprises a string coupled to the housing and which can be used to pull the housing from the body cavity].
Re claims 4-6: The sensor comprises an electromagnetic sensor with a wired communication cable for wired coupling to an interface and which extends through a lateral end side of the housing [0093, Figure 8; see the wired communication line coupled to an external interface wherein the wire is inherently coupled to the sensor through the housing and positioned within the housing, thereby creating a slot in a lateral end side].

Re claims 8, 30: The sensor comprise an electromagnetic sensor with a wireless transmitter for wirelessly communicating with an interface [0093; see the wireless communication arrangement].
Re claim 9: The sensor retainer comprises a fastener, clip, or adhesive [0106; see the adhesive as a holding portion that is included in any reference frame].
Re claim 10: The sensor retainer comprises a draw string [0093; see the molded material including a wired connection that is a drawn string].
Re claim 12: The sensor retainer comprises a heat seal [0137; see the molding material that is positioned via heat shrink].
Re claim 26: The sensor housing is configured to automatically conform to the shape of the body cavity in the presence of moisture [0087; wherein the body cavity naturally has moisture].
Re claims 27, 28: The device further comprising a flexible string member extending from the sensor housing and configured for use in removing the sensor housing from the body cavity [0093; see the wired line that is a string and is flexible and can be used to pull the device from the body cavity].
Re claim 29: The device further comprising a fastener formed of a dielectric material and configured to retain the electromagnetic sensor within the sensor cavity and not interfere with the electromagnetic field sensed by the electromagnetic sensor 
Re claim 31: The sensor housing is sized and configured to be received within a nasal cavity of the patient (Figure 8; see the housing that is of a similar size and shape to be received within the nasal cavity).
Re claim 32: The sensor housing is configured to have a first shape at rest, a second shape during insertion into the body cavity, and a third shape when positioned within the body cavity, wherein the first, second and third shapes are different from one another [0087; see the material that is moldable and pressable that it inherently takes on a first, second, and third shape during insertion].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dukesherer, as applied to claim 1, in view of Bruce et al (US Pub 2015/0209228 –cited by applicant).
Re claim 13: Dukesherer discloses all features of the instant invention except that the housing is composed of hydroxylated polyvinyl acetate. Howver, Bruce teaches of a moldable housing device for the nose that is made of hydroxylated polyvinyl acetate .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-9, 11, 23-25, 30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25 and 28 of copending Application No. 16/401,456. Although the claims at issue are not identical, ‘456 features a patient tracking device configured for insertion into a body cavity including a sensor housing that conforms to the cavity as the attachment surface, an electromagnetic sensor coupled to the sensor housing, and an adhesive as a sensor retainer coupling the device to a portion of the body cavity. Furthermore, the sensor is a wireless electromagnetic sensor and the sensor is over-molded within a sensor cavity of the housing. While the claims of ‘456 include an additional limitation, such as a 3D surface corresponding to a palate of the oral cavity, it would have been obvious to the skilled artisan to conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793